DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated June 3, 2022, has been entered.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, 14-16, and 18-22 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/181999 (“Park”) and US 2015/0111796 (“Zia”), as evidenced by Ernst Krendlinger et al., Waxes, Ullman’s Encyclopedia of Industrial Chemistry, 63 pages, published online in 2015 (“Krendlinger”).
Considering Claims 1, 6, 7, 9, 10, and 21: Park teaches a polyoxymethylene composition having “improved tribology property including friction, wear and lubrication properties.”  (Park, ¶ 1).  Park teaches an example composition containing 95 parts polyoxymethylene, 1.0 parts of polytetrafluoroethylene (i.e., PTFE), 0.2 parts of EBS (i.e., ethylene bis stearamide; see Park at ¶ 101), and 5.4 parts of other components.  (Id. ¶¶ 120-122, Example 6).  
As to the “separate components” language in claim 1, in Park, the polyoxymethylene and the PTFE are separate components of the polyoxymethylene composition.  As to the “well suited for being extruded and pelletized” language of claim 1, Park teaches that the polyoxymethylene composition may be blended in an extruder.  (Id. ¶ 62).  One of ordinary skill would understand that a composition that is capable of being extruded would also be capable of being pelletized.  The examiner notes that the original disclosure does not define the claim term “well suited for being extruded and pelletized.”  Rather the original disclosure says, at ¶¶ 70 and 71, that the composition “can be melted and mixed together in a conventional single or twin screw extruder” and “[a]fter extrusion, the composition may be formed into pellets.”  Accordingly, the term “well suited for being extruded and pelletized” is given its broadest reasonable interpretation in view of the original disclosure to mean “capable of being extruded and pelletized.”
	The polyoxymethylene in the example composition of Park reads on the polyoxymethylene polymer of claim 1.
	The examiner calculates that the PTFE is present in the example composition of Park in an amount of about 0.98% by weight (i.e., 1.0 ÷ 101.6).  This amount reads on the “at least about 1% by weight” (emphasis added) of claim 1.  With respect to the content of the PTFE in the composition of Park, the examiner further notes that Park teaches generally that it is suitable to use up to 2 parts of PTFE by weight.  (Id. ¶ 22).  The PTFE in the example of Park reads on the “first tribological modifier comprising a fluoropolymer” of claim 1.
	The EBS in the example composition of Park reads on the “fatty acid wax” component of the “color stabilizer” of claims 9 and 10.
Park teaches a colorant or pigment as an additive in the composition, and identifies such additives as additives “used in the conventionally corresponding field.”  (Id. ¶ 57).  The pigment of Park reads on the “one or more coloring agents” of claims 1 and 21.  
Park does not teach that the composition contains the “non-oxidized polymer wax” component of the “color stabilizer” of claim 1.  However, Zia teaches that in a polyoxymethylene composition with improved tribological properties it is suitable to add a combination of tribological modifiers, including a polyethylene wax.  (Zia, ¶¶ 0077, 0011).  While Zia is silent as to the molecular weight of the polyethylene wax, one of ordinary skill would reasonably understand such waxes to have a molecular weight within the range of claim 7.  In support of this, the examiner submits that all of the polyolefin waxes described in evidentiary reference Krendlinger have molecular weights below 50,000 g/mol.  (Krendlinger, Tables 21-24).  The polyethylene wax of Zia reads on the “non-oxidized polymer wax” component of the “color stabilizer” of claim 1 and the polyethylene polymer of claims 6 and 7.  Park and Zia are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polyoxymethylene compositions having improved tribological properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polyethylene wax of Zia to the composition of Park, and the motivation to have done so would have been, as Zia suggest, that such tribological modifiers may be used in combination with other tribological modifiers and that such combinations may be effective in polyoxymethylene compositions.  (Zia, ¶¶ 0077, 0011).
Claim 1 also requires that the coloring agent and color stabilizer be part of a “precompound.”  This limitation is interpreted to be a product-by-process limitation specifying a product-by-process step whereby the coloring agent and color stabilizer are combined to form a precompound before mixing with the other components of the claimed composition.  This is described in the original disclosure at ¶ 60.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Park and Zia teach all of the components of the claimed composition, and there is no evidence that forming a precompound of Park’s pigment and Zia’s wax would materially affect the structure of the final product.  Park teaches that the components of the mixture are “subjected to a compounding process” in a “screw compounding machine.”  (Park, ¶ 122).  It would have been obvious to one of ordinary skill to include the Zia’s wax in this process (for the reason explained in the paragraph above) and there is no indication that the resulting product would have a materially different structure than the product that would arise from precompounding the pigment and wax and then compounding with the other components.
Considering Claims 2-4: Park is silent as to the surface brightness property of the compositions of Park for an article molded within the temperature range recited by claims 2-4.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the brightness property of claims 2-4 is achieved by a composition having the claimed structure.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the brightness property for an article molded within the temperature range recited by claims 2-4, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 8 and 14: Park teaches that the composition may contain an ultra high molecular weight polyethylene powder together with the PTFE.  (Park, ¶ 14).  Evidentiary reference “Physical Properties for UHMW Sheet,” from the United States Plastic Corp., https://www.usplastic.com/knowledgebase/article.aspx?contentkey=549, identifies UHMW-PE (i.e., ultra high molecular weight polyethylene) as having a density of 0.930 to 0.936.  This range falls within the range of claim 8.
Considering Claim 11: Park teaches generally that it is suitable to use between 0.01 and 2 parts by weight of the EBS (i.e., a component falling within the scope of the claimed color stabilizer limitation).  (Park, ¶ 13).  This range substantially overlaps with the claimed range of about 0.5% to about 2% by weight.  Park is silent as to the amount of pigment used, but teaches generally that such additives “may be used within a content range in which the physical properties of the composition . . . is not negatively and substantially affected.”  (Id. ¶ 57).  Accordingly, one of ordinary skill would reasonably expect the amount of pigment to be a result effective variable, and one of ordinary skill would be motivated to optimize the amount of pigment to achieve the desired color without adversely affecting the physical properties of the composition.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).
Considering Claim 12: Park teaches that the PTFE is in the form of a powder.  (Park, ¶¶ 14, 21-22).  A powder is made up a particles.
Considering Claim 15: Park is silent as to the dynamic coefficient of friction of the composition, when molded, against a countermaterial comprising aluminum.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the friction property of claim 15 is achieved by a composition having the claimed components in the claimed amount.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the coefficient of friction property of claim 15, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 16: Park teaches that it is suitable to use up to 2 parts of PTFE by weight.  (Park, ¶ 22).  This range overlaps with the range of claim 16.
Considering Claim 18: Park further teaches that the composition contains a “formic acid remover.”  (Park, ¶ 57).  The formic acid remover reads on the acid scavenger of claim 18.
Considering Claim 19: Zia teaches the use of calcium citrate as an acid scavenger in a polyoxymethylene composition with improved tribological properties.  (Zia, ¶¶ 0077, 0011).  It would have been obvious to one of ordinary skill in the art to have used tricalcium citrate as an acid scavenger in the composition of Park, and the motivation to have done so would have been, as Zia suggest, that such calcium citrate salts are suitable and effective acid scavenger additives in polyoxymethylene compositions.  (Id.).  It is obvious to select a prior composition based on an art recognized suitability for its intended purpose.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP § 2144.07.   Zia shows that calcium citrate is known in the art to be suitable as an acid scavenger in polyoxymethylene compositions, and one of ordinary skill would have had a reasonable expectation that calcium citrate salts would also be suitable as acid scavengers in the similar polyoxymethylene composition of Park.
Considering Claim 20: Zia teaches the use of an oxymethylene terpolymer as a nucleant in a polyoxymethylene composition with improved tribological properties.  (Zia, ¶ 0077, 0011).  Zia specifically identifies such a product as a terpolymer of butanediol diglycidyl ether, ethylene oxide, and trioxane.  (Id.).  This terpolymer taught by Zia reads on the polyoxymethylene terpolymer of claim 20 because the trioxane monomer of Zia would give rise to oxymethylene monomer-derived units in the terpolymer.  It would have been obvious to one of ordinary skill in the art to have used the terpolymer of Zia in the composition of Park, and the motivation to have done so would have been, as Zia suggest, that such terpolymers are effective nucleants in polyoxymethylene compositions that increase the crystallinity of the composition.  (Id.).  It is obvious to select a prior composition based on an art recognized suitability for its intended purpose.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP § 2144.07.   Zia shows that terpolymers reading on the claimed terpolymer were known in the art to be suitable as nucleants in polyoxymethylene compositions, and one of ordinary skill would have had a reasonable expectation that they would likewise be suitable as nucleants in the similar polyoxymethylene composition of Park.
Considering Claim 22: The example composition of Park contains 95 parts polyoxymethylene and 5.6 parts of other components.  (Park, ¶¶ 120-122, Example 6).  This composition contains an amount of polyoxymethylene polymer falling within the claimed range of “at least 85% by weight” recited by claim 22.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over          WO 2014/181999 (“Park”) and US 2015/0111796 (“Zia”), as applied above to claims 1 and 12, and further in view of US Pat. 3,005,795 (“Busse”).
Considering Claim 13: The teachings of Park and Zia are discussed above with respect to the obviousness rejection of claims 1 and 12.
Park is silent as to the size of the PTFE particles in the PTFE powder.  However, Busse teaches that the melt properties of various thermoplastic properties, including polyoxymethylene, can be improved by incorporating PTFE particles having diameters of up to 2 microns.  (Busse, col 1, line 55, to col 2, line 6; col 3, lines 19-20; col 6, lines 35-60, Example 4).  This range overlaps with the particle size range of claim 13.  Busse is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyoxymethyene compositions.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the PTFE particle size range taught by Busse that overlaps with the claimed range, and the motivation to have done so would have been, as Busse suggests, that the overlapping portion is an effective range for achieving a blend with “improved melt properties for fabrication into shaped articles by such methods as extrusion and thermoforming.”  (Busse, col 1, lines 55-60; col 2, lines 1-6).	
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over          WO 2014/181999 (“Park”) and US 2015/0111796 (“Zia”), as applied above to claim 1, and further in view of US 2016/0096196 (“Papke”).
Considering Claim 17: The teachings of Park and Zia are discussed above with respect to the obviousness rejection of claim 1.
	Park further teaches that the composition contains a “formic acid remover.”  (Park, ¶ 57).
Park does not teach that the composition contains a copolyamide.  However, Papke teaches the use of a copolyamide as an acid scavenger in a polyoxymethylene composition.  (Papke, ¶¶ 0009-0010, 0063-0064).  Papke is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyoxymethylene compositions.  It would have been obvious to one of ordinary skill in the art to have used a copolyamide as an acid scavenger in the composition of Park, and the motivation to have done so would have been, as Papke suggest, that such copolyamides are suitable and effective acid scavenger additives in polyoxymethylene compositions.  (Id.).  It is obvious to select a prior composition based on an art recognized suitability for its intended purpose.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP § 2144.07.   Papke shows that copolyamides are known in the art to be suitable as acid scavengers in polyoxymethylene compositions, and one of ordinary skill would have had a reasonable expectation that such copolyamides would also be suitable as acid scavengers in the similar polyoxymethylene composition of Park.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US Pat. 10,030,208 in view of WO 2014/181999 (“Park”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1, 18, and 32 of the ’208 patent teach a polymer composition containing polyoxymethylene and a tribological modifier.  These two components in the composition are separate components.  Claims 8, 25, and 32 of the ’208 patent teach that the composition contains polytetrafluorethylene in an amount that substantially overlaps with the amount recited by present claim 1.  Claims 9, 10, 26, and 27 of the ’208 patent teach that the composition contains a wax that reads on the color stabilizer of present claim 1.  The components in the composition of the claims of the ’208 patent are substantially the same as the presently claimed components, and one of ordinary skill would understand that they would have substantially similar properties (i.e., would be well suited for extrusion and pelletization).
	The claims of the ’208 patent do not teach that the composition contains a colorant.  However, Park teaches that a colorant or a pigment is a conventional additive in such polyoxymethylene compositions.  (Park, ¶ 57).  It would have been obvious to one of ordinary skill to add the colorant or pigment of Park to the composition taught by the claims of the ’208 patent, and the motivation to have done so would have been to obtain a composition with a desired color.
Considering Claims 2-4 and 6-22: The claims of the ’208 patent and Park teach or suggest the limitations of present dependent claims 2-4 and 6-22.
Claims 1-4 and 6-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Pat. 10,538,717 in view of                         US 2015/0111796 (“Zia”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 19 of the ’717 patent teach a polymer composition containing polyoxymethylene and a fluoropolymer in an amount of at least 1 percent by weight.  These two components in the composition are separate components.  Claims 16 and 17 of the ’717 patent teach that the polymer composition contains a coloring agent.  The components in the composition of the claims of the ’717 patent are substantially the same as the presently claimed components, and one of ordinary skill would understand that they would have substantially similar properties (i.e., would be well suited for extrusion and pelletization).
	The claims of the ’717 patent do not teach that the composition contains a color stabilizer that contains a non-oxidized polymer wax.  However, Zia teaches that in a polyoxymethylene composition with improved tribological properties it is suitable to add a combination of tribological modifiers, including a polyethylene wax.  (Zia, ¶¶ 0077, 0011).  The polyethylene wax of Zia reads on the “non-oxidized polymer wax” component of the “color stabilizer” of present claim 1.  It would have been obvious to one of ordinary skill in the art to have added the polyethylene wax of Zia to the composition taught by the claims of the ’717 patent, and the motivation to have done so would have been, as Zia suggest, that such tribological modifiers may be used in combination with other tribological modifiers and that such combinations may be effective in polyoxymethylene compositions.  (Id. ¶¶ 0077, 0011).
Considering Claims 2-4 and 6-22: The claims of the ’717 patent and Zia teach or suggest the limitations of present dependent claims 2-4 and 6-22.
Claims 1-4 and 6-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21-29, and 31-40 of copending Application No. 16/746,162 (claim set dated March 8, 2022) in view of US 2015/0111796 (“Zia”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 19, 22, and 40 of the ’162 application teach a polymer composition containing polyoxymethylene and a fluoropolymer in an amount of at least 1 percent by weight.  These two components in the composition are separate components.  Claims 21, 37, and 38 of the ’162 application teach that the polymer composition contains a coloring agent.  The components in the claims of the ’162 application are substantially the same as the presently claimed components, and one of ordinary skill would understand that they would have substantially similar properties (i.e., would be well suited for extrusion and pelletization).
The claims of the ’162 application do not teach that the composition contains a color stabilizer that contains a non-oxidized polymer wax.  However, Zia teaches that in a polyoxymethylene composition with improved tribological properties it is suitable to add a combination of tribological modifiers, including a polyethylene wax.  (Zia, ¶¶ 0077, 0011).  The polyethylene wax of Zia reads on the “non-oxidized polymer wax” component of the “color stabilizer” of present claim 1.  It would have been obvious to one of ordinary skill in the art to have added the polyethylene wax of Zia to the composition taught by the claims of the ’162 application, and the motivation to have done so would have been, as Zia suggest, that such tribological modifiers may be used in combination with other tribological modifiers and that such combinations may be effective in polyoxymethylene compositions.  (Id. ¶¶ 0077, 0011).
Considering Claims 2-4 and 6-22: The claims of the ’162 application and Zia teach or suggest the limitations of present dependent claims 2-4 and 6-22.
Response to Arguments
Applicant’s arguments in the remarks dated June 3, 2022, have been fully considered, and the examiner responds as follows.
A) At pages 6 and 7 of the remarks, applicant states that “Examples 3-6 . . . show that the polymer composition of the present disclosure . . . has dramatic and unexpected color stability properties.”  This argument has been fully considered but is not found to be persuasive.  As to allegation of unexpected results, the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Further, to be persuasive, any evidence of unexpected results must be reasonably commensurate in scope with the claimed invention.  See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  In the present case, it does not appear to the examiner that the examples of the original disclosure which allegedly exhibit unexpected results are commensurate in scope with claim 1.   
B) At page 7 of the remarks, applicant argues that none of the individual references teach all of the components of the presently claimed composition.  This argument has been fully considered but is not found to be persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C) At page 7 of the remarks, applicant argues that “neither of the references disclosed in the Office Action are directed to problems associated with color stability for a polyoxymethylene polymer composition containing a tribological additive.”  This argument has been fully considered but is not found to be persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767